Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of a violation of section 1293-d, Penal Law (possession of coin or token slugs with intent to defraud), reversed on the law, the information dismissed and the defendant discharged. The evidence fails to establish beyond a reasonable doubt that the crime charged was committed. There was no proof that the devices found on the defendant were capable of operating any coin or token machines. The People made no tests with the devices. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.